deference to the court's factual findings if supported by substantial
                evidence and not clearly erroneous, but review the court's application of

                the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                P.3d 1164, 1166 (2005).
                            The district court found that Cibulka was informed in the
                guilty plea agreement that if he was charged with any new offense,
                excluding minor traffic violations, the State would be free to argue for any
                legal sentence. At the plea canvass, Cibulka acknowledged that his
                counsel reviewed the plea agreement with him and he had read and
                understood the plea agreement. Cibulka conceded below that he only
                wanted to withdraw his plea because the State had regained the right to
                argue for a prison term at sentencing and he wanted the State to have to
                go through the expense of a trial if he was going to go to prison for $10
                worth of methamphetamine. The district court determined that Cibulka

                failed to demonstrate that his counsel was ineffective, see Hill v. Lockhart,
                474 U.S. 52, 58-59 (1985) (setting forth two-part test for proving
                ineffective assistance of counsel based on a judgment of conviction entered

                pursuant to a guilty plea); Kirksey v. State, 112 Nev. 980, 988, 923 P.2d
                1102, 1107 (1996), or that his plea was invalid, see Molina, 120 Nev. at
                191, 87 P.3d at 538. We conclude that the district court did not err by
                determining that counsel was not ineffective and did not abuse its
                discretion by denying Cibulka's motion to withdraw his guilty plea.
                            Cibulka also claims that the district court abused its
                discretion at sentencing and imposed a sentence constituting cruel and

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                   unusual punishment. "The sentencing judge has wide discretion in

                   imposing a sentence." Houk v. State, 103 Nev. 659, 664, 747 P.2d 1376,
                   1379 (1987). This court will refrain from interfering with the sentence
                   imposed "[s] o long as the record does not demonstrate prejudice resulting
                   from consideration of information or accusations founded on facts
                   supported only by impalpable or highly suspect evidence." Silks v. State,

                   92 Nev. 91, 94, 545 P.2d 1159, 1161 (1976). Regardless of its severity, a
                   sentence that is within the statutory limits is not 'cruel and unusual
                   punishment unless the statute fixing punishment is unconstitutional or

                   the sentence is so unreasonably disproportionate to the offense as to shock
                   the conscience." Blume v. State, 112 Nev. 472, 475, 915 P.2d 282, 284
                   (1996) (quoting CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22
                   (1979)); see also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991)
                   (plurality opinion) (explaining that the Eighth Amendment does not

                   require strict proportionality between crime and sentence; it forbids only
                   an extreme sentence that is grossly disproportionate to the crime).
                               Cibulka's 14- to 48-month sentence is within the parameters
                   provided by the relevant statutes, see NRS 193.130(2)(e) (category E felony
                   punishable by a term of 1 to 4 years); NRS 193.330(1)(a)(6) (attempt to
                   commit a category E felony is punishable as a category E felony); NRS
                   453.336(2)(a), and he does not allege that the statutes are
                   unconstitutional. He also does not allege that the district court relied on
                   impalpable or highly suspect evidence. Having considered the sentence
                   and the crime, we are not convinced that the sentence imposed is so

SUPREME COURT
        OF
      NEVADA
                                                        3
(0)          4 +
                grossly disproportionate to the crime as to constitute cruel and unusual

                punishment or that the district court abused its discretion when imposing
                the sentence.
                              Having considered Cibulka's claims and determined they lack

                merit, we
                              ORDER the j • en of conviction AFFIRMED. 2
                                          IP
                                         Gibbons


                                            J.
                Douglas


                cc: Hon. James M. Bixler, District Judge
                     Brent D. Percival
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      2 The  fast track statement does not comply with NRAP 3C(h)(1) and
                NRAP 32(a)(4) because it does not have 1-inch margins on all four sides
                and it does not appear that the text is double-spaced. It also appears that
                the fast track response does not comply with NRAP 3C(h)(1) and NRAP
                32(a)(4) because it appears that the text is not double-spaced. We caution
                counsel for the parties that future failure to comply with formatting
                requirements when filing briefs with this court may result in the
                imposition of sanctions. See NRAP 3C(n); NRAP 32(e).


SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A